The defendants' objections to the form of the proceeding can be obviated by the plaintiffs filing by way of amendment such counts at law as may be necessary to determine the question of right. Whether upon the facts the plaintiffs may be entitled to equitable as well as legal relief can be determined when the facts are settled. The decision of the question as to the proper form of procedure does not appear to be essential to the rights of the parties. That question, therefore, is not considered. The plaintiffs have leave to amend.
Case discharged. *Page 618